Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 12th, 2021 has been entered. Claims 1-16 and 18-20 remain pending in the application. Applicant’s amendments to the Claims have overcome the 102 rejections over Chung, and thus the 103 rejections (in view of various) of dependent claims 3, 4, 7, 8, 11, 12, 15, and 16 previously set forth in the Non-Final Office Action dated May 19, 2021. However, as Claim 1 has merely been amended to incorporated the subject matter of dependent claim 17, all claims with overcome rejections (claims 1-16) are still found obvious in view of Iwabuchi as previously used to reject claim 17 in the same Non-Final Office Action dated May 19th, 2021. Claims 18-20 remain obvious over the grounds of Chung in view of Iwabuchi as previously rejected in the same Non-Final Office Action dated May 19th, 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6, 9, 10, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2013/0034963 A1), hereinafter Chung, in view of Iwabuchi et al. (U.S. 2005/0277756 A1), hereinafter Iwabuchi.
Regarding claim 1, Chung teaches a patterning process ([0055]) comprising steps of: (1) forming on a substrate (200; [0056]) an organic underlayer film (230; [0056]), a silicon containing (see [0067]) middle layer film (240; [0064]) thereon, and further an upper layer resist film (photoresist layer, [0068]; precursor to 250, see [0065]) thereon; (2) subjecting the upper layer resist film (photoresist layer; 
Chung further teaches ([0067]) that the silicon-containing middle layer film (anti-reflective layer 240) is formed from a composition for forming a silicon middle layer (inorganic material, such as a SiON layer formed by CVD, or organic material). However, Chung does not teach the composition containing a compound having a crosslinking organic structure.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the inorganic SiON film composition of the antireflective film of Chung with the organic, porous film-forming composition taught by Iwabuchi. Both Chung and Iwabuchi establish that organic, such as the film forming composition of Iwabuchi, and inorganic, such as SiON, materials are alternatives in the application of an antireflective film underlying a photolithographic resist film. Thus this substitution is within the limitations of the disclosure of Chung. Furthermore, per the teachings of Iwabuchi, this substitution would solve the known problems of footing/undercutting.
Regarding claim 2, Chung further teaches ([0075]) that the inorganic silicon film (260) is made of silicon nitride.
Regarding claims 5, 6, 9, and 10, Chung further teaches ([0071]) that, in the step (3), the organic underlayer film pattern (230a) may or may not have the 
Regarding claim 18, Iwabuchi further teaches that the crosslinking organic structure (organic crosslinkable group, [0055]; R1, [0056]) is one or more of an oxirane ring (epoxy group), a hydroxyl group, or a carboxyl group ([0056]).
Regarding claim 19, Iwabuchi further teaches that the composition for forming a silicon middle layer (composition of the invention, [0080]) further contains an acid generator which generates an acid by one or both of heat and light ([0080]).
Regarding claim 20, Iwabuchi further teaches that the composition for forming a silicon middle layer further contains a crosslinking agent ([0118]).

Claims 3, 4, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2013/0034963 A1), hereinafter Chung, in view of Iwabuchi et al. (U.S. 2005/0277756 A1), hereinafter Iwabuchi, applied to claims 1, 2, 5, 6, 9, 10, and 18-20 above, and further in view of Tsubaki (U.S. 2009/0042147 A1).
Regarding claims 3 and 4, Chung does not specifically teach that, in the step (1), a water-repellent coating film is further formed on the upper layer resist film. However, Chung does teach ([0068]-[0069]) that the photolithography process used to pattern the upper layer resist film (precursor to 250) may use an immersion lithography technology.
Tsubaki teaches ([0011]) a known problem in immersion lithography wherein the resist layer (analogous to the upper layer resist film of Chung) suffers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further formed a water-insoluble protective film on the photoresist layer (precursor to 250) of Chung modified by Iwabuchi, as taught by Tsubaki. This would solve the known issue of resist degradation caused by direct contact between the resist layer and the water immersion liquid.
Regarding claims 7, 8, 11, and 12, Chung further teaches ([0071]) that, in the step (3), the organic underlayer film pattern (230a) may or may not have the silicon-containing middle layer film (240a) remaining on the organic underlayer film (230a).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2013/0034963 A1), hereinafter Choung, in view of Iwabuchi et al. (U.S. 2005/0277756 A1), hereinafter Iwabuchi, applied to claims 1, 2, 5, 6, 9, 10, and 18-20 above, and further in view of Shibata et al. (U.S. 2008/0053478 A1), hereinafter Shibata.
Regarding claims 13 and 14, Chung modified by Iwabuchi is silent on details regarding the stripping liquid (wet-etching; [0082] of Chung).
Shibata teaches ([0005]) a patterning process wherein an organic resist film (analogous to the carbon containing layer 230) is formed, patterned, and used to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a mixture of sulfuric acid and hydrogen peroxide, as taught by Shibata, for the wet-etching removal of the remaining carbon-containing layer pattern 230a of Choung modified by Iwabuchi. Since Choung is silent on the specifics of the aforementioned wet-etching, one of ordinary skill would have looked to the art for guidance on how to conduct said wet-etching. Shibata, which is analogous as described above, teaches that the use of a sulfuric acid/hydrogen peroxide solution as the wet-etchant for this type of application is known in the art. Thus, under the guidance of Shibata, one of ordinary skill would have a reasonable expectation of success for the use of a sulfuric acid/hydrogen peroxide solution as the undescribed liquid etchant of the wet-etching process of Choung modified by Iwabuchi.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (U.S. 2013/0034963 A1) in view of Iwabuchi et al. (U.S. 2005/0277756 A1) and Tsubaki (U.S. 2009/0042147 A1), hereinafter modified Chung, as applied to claims 3, 4, 7, 8, 11, and 12 above, and further in view of Shibata et al. (U.S. 2008/0053478 A1), hereinafter Shibata.
claims 15 and 16, modified Chung is silent on details regarding the stripping liquid (wet-etching; [0082] of Chung).
Shibata teaches ([0005]) a patterning process wherein an organic resist film (analogous to the carbon containing layer 230 of Chung) is formed, patterned, and used to pattern a wiring layer (analogous to the spacer 260 of Chung); after which the wiring layer is patterned, the remaining organic material is removed (analogous to the removal of the carbon containing layer pattern 230a by wet etching of Chung). Shibata further teaches ([0006]) that it is known in the art that an organic material such as a resist material can be removed using a combination of sulfuric acid and hydrogen peroxide.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a mixture of sulfuric acid and hydrogen peroxide, as taught by Shibata, for the wet-etching removal of the remaining carbon-containing layer pattern 230a of modified Chung. Since modified Chung is silent on the specifics of the aforementioned wet-etching, one of ordinary skill would have looked to the art for guidance on how to conduct said wet-etching. Shibata, which is analogous as described above, teaches that the use of a sulfuric acid/hydrogen peroxide solution as the wet-etchant for this type of application is known in the art. Thus, under the guidance of Shibata, one of ordinary skill would have a reasonable expectation of success for the use of a sulfuric acid/hydrogen peroxide solution as the undescribed liquid etchant of the wet-etching process of modified Chung.


Response to Arguments
Applicant's arguments, see pages 5-6, filed August 12th, 2021, have been fully considered but they are not persuasive.
Applicant argues that “Chung and Iwabuchi are not combinable in the manner suggested by the Office Action [dated May 19th]”, giving the reasoning that “One of ordinary skill in the art would not have had any reason to modify Chung with Iwabuchi to somehow predictably arrive at the claimed silicon-containing middle layer film at least because the proposed modification would result in a porous anti-reflection layer in Chung. But Chung is completely silent with respect to a hydrolysis of a mixture of Si(OR')4 and R1Si(OR')3 or forming a porous film.”  While Chung does not teach a porous film or the hydrolysis used to form said film, Chung does teach that “The anti-reflection layer 240 may be formed by the CVD method or the spin coating method, and may include an organic or inorganic material. For example, the anti-reflection layer 240 may be an SiON layer formed by the CVD method, or a layer including Si or C formed by the spin coating method.” ([0067] of Chung)
Iwabuchi similarly teaches that “The materials of which the antireflective film is made are generally divided into inorganic and organic materials. A typical inorganic material is a SiON film. This has the advantages that it can be formed by CVD …” ([0010]) and that “The organic material has the advantages that spin coating is possible without a need for a special equipment as needed for CVD and sputtering, peeling is possible like resist, no footing occurs, the shape is obedient, and adhesion to resist is good.” ([0011]). Iwabuchi goes on to teach the 
Thus, while Chung does not teach a porous film or hydrolysis for forming said film, Iwabuchi does teach the porous film (and hydrolysis) as well as teaching it as an alternative with advantages over the SiON film disclosed in Chung. Therefore, the modification described in the previous rejection of Claim 17 is both taught and motivated by Iwabuchi. Furthermore, as the porous film taught by Iwabuchi is formed by spin coating and includes an organic material ([0016] of Iwabuchi), it is within the limitations of the invention of Chung ([0067] of Chung). Thus, one of ordinary skill in the art would have had reason (no footing, good adhesion, etc.) to make the obvious (per the teachings of Iwabuchi) modifications to Chung.
Applicant also argues that “the claimed composition is for forming a silicon middle layer, i.e., not for forming a porous film as in Iwabuchi.” However, the porous film of Iwabuchi does contain silicone (see formula 1 in Abstract of Iwabuchi) and, per the modification, is used as a layer between other layers (see 240 in Fig. 3 of Chung). Thus, the porous film as used in modified Chung is a “silicon middle layer”. Additionally, as explained in the rejection above, the porous film as used in modified Chung meets all the claimed limitations of the silicon middle layer.
In response to applicant's argument that “The applied references do not contemplate the claimed silicon-containing middle layer film or the advantages resulting therefrom”, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN A MCPHERSON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        




/Nicholas E Brown/         Examiner, Art Unit 1737